Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 1 of 22 Page|D #: 175

IIN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF SOUTH DAKOTA, CENTRAL DIVISION

 

INSTITUTE FOR FREE SPEECH,

Plaintz`jf
Civil Action No. 3:18-€\/~3 017~RAL
v.

MARTY JACKLEY, in his official capacity AMENDED VERIFIED COMPLAINT
as South Dakota Attorney General, and

SHANTEL KREBS, in her official capacity Hon. Roberto A. Lange
as South Dakota Secretary of State, U.S. District ludge, District of South Dakota

Defendanz‘s.

 

 

NATURE OF ACTION

l. The lnstitute for Free Speech (“IFS”) challenges for nonconformity With the First
Amendment of the United States Constitution South Dakota’s regulations regarding What the state
denominates an “independent communications expenditure,” S.D. Codified LaWS § 12~27~1(11),
and that provision’s attendant reporting disclosure and on-communication disclaimer
requirements, S.D. Codit`ied LaWs § 12-27-16 (collectively “South Dakota Laws”).

2. South Dakota Laws are vague regarding Whether they apply to the IFS’s planned
educational publications about the constitutional and practical issues of two ballot measures IFS
intends to publish an analysis of two South Dakota ballot measures - proposed Constitutional
Amendment W and Initiative 24 _ With an emphasis on the Ways in Which those measure Will
impact citizens’ First Amendment rights. IFS’s publication Will not urge passage or defeat of either

m€aSU.I`€.

Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 2 of 22 Page|D #: 176

3. IFS also wishes to make substantially and materially similar communications, across a
range of media, within 90 days of future South Dakota general elections

4. The uncertainty of S.D. Codified Laws § 12-27-1(11)’s reach and the burdens mandated

by S.D. Codif`ied Laws § 12-27-16 chill the speech of IFS, as South Dakota Laws place IFS in the

uncertain position of Wondering if publishing its analysis will force illegal and burdensome donor

disclosure and compelled speech requirements on IFS or have IFS risk criminal liability.

5. Compounding the vagueness problem for IFS, South Dakota law also does not allow

private groups like IFS to obtain formal guidance from either the Attorney General or the Secretary

of State. Consequently, a judicial declaration is the only way for IFS and its employees to obtain

guidance whether they would face criminal liability under South Dakota Laws.

6. ln addition to vagueness problems, South Dakota Laws are not narrowly tailored to any

state interest under strict and exacting First Amendment scrutiny and cannot be applied lawfully

to the lFS’s proposed analysis of South Dakota proposed law and constitutional amendment A

declaration from this Couit is needed to assured that IFS may speak without fear of prosecution

by South Dakota now and in the future.

7. Therefore, this action seeks this Couit’s declaration that S.D. Codif`ied Laws § 12~27~1(11)

cannot be constitutionally applied to IFS’s publication activity, and IFS seeks from the Court

injunctive relief that the unconstitutional South Dakota Laws may not be applied to it.

JURISDICTION

8. This Court has jurisdiction because this action arises out of the First and Fourteenth

Amendments to the United States Constitution. 28 U.S.C. § 1331 (federal question).

9. This Couit has jurisdiction because this action arises under Section 1 of the Civil Rights

Act 0f1871. See 42 U.s.C. §§ 1983,1988;28 U.s.o. § 1343(@).

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 3 of 22 Page|D #: 177

lO. This Couit has authority to grant relief under The Declaratory Judgment Act. See 28 U.S.C.
§§ 2201 and 2202.
VENUE

11. Venue is proper under 28 U.S.C. § 1391(b)(1) (“a judicial district in which any defendant
resides, if all defendants are residents of the State in which the district is located”) and (b)(2) (the
“judicial district in which a substantial part of the events or omissions giving rise to the claim
occurred”).

PARTIES
12. Plaintiff IFS is a § 501(c)(3) nonpartisan, educational charity dedicated to the defense of
the political speech and press rights protected by the First Amendment. As part of that mission,
IFS researches constitutional and practical implications of federal and state compelled disclosure
laws, especially in the area of campaign finance regulation Additionally, IFS represents
individuals and civil society organizations, pro bono, in cases raising First Amendment objections
to burdensome regulation of core political speech.
13. Defendant l\/Iaity Jackley, in his official capacity as South Dakota Attorney General, “shall
investigate and prosecute any violation of the provisions of’ South Dakota’s campaign finance
chapter S.D. Codified Laws § 12-27~35. Violation of the specific statute challenged in this action
brings criminal penalties, enforceable by the Attorney General. S.D. Codified Laws § 12-27~
16(1)(0). Or, “[i]n lieu of bringing a criminal action, the attorney general may elect to file a civil
action” to enforce any of the campaign finance laws. S.D. Codified Laws § 12-27-35. The Attorney
General also has plenary power to inspect records of potential violators of South Dakota campaign

finance law. S.D. Codified Laws § 12-27-3 (“The attorney general may, for the purpose of

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 4 of 22 Page|D #: 178

enforcing the provisions of this chapter, inspect or examine any political committee records
required to be maintained by this chapter.”).
14. Defendant Shantel Krebs, in her official capacity as South Dakota Secretary of State, has
the power to administer fines for failure to timely file campaign finance reports or for lack of
information on such reports See, e.g., S.D. Codified Laws § 12-27-29.2.
FACTS

IFS’s Publication Activity
15. Since its founding in 2005, IFS has studied and analyzed the effect of various campaign
finance proposals and other compelled disclosure laws As part of its mission, IFS has often used
its expertise to craft publications addressing proposed legislation before the people, legislatures,
and regulatory agencies nationwide Campaign finance is a particularly complex area of the law,
and expert analysis has proven helpful to make plain the effects (often unintended) of various
public policy proposals
16. “Public charity” §501(c)(3) organizations like IFS may engage in only limited lobbying
activity, including speaking to citizens about proposed legislation 26 U.S.C. § 501(0)(3) (“no
substantial part of the activities of Which is carrying on propaganda, or otherwise attempting, to
influence legislation”); 26 C.F.R 1.501(c)(3)~1(3).
17. An organization may elect treatment under lnternal Revenue Code § 501(h), which permits
it to spend a defined portion of its budget on lobbying (including grassroots lobbying). 26 U.S.C.
§ 501(h)(1)(B). IFS takes the § 501(h) election
18. Many of lFS’s publications are lengthy, running dozens of footnoted pages and containing
citations to cases nationwide These comments are academic works to add to vibrant public policy

discussion among the electorate, not campaign flyers Examples of past work include comments

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 5 of 22 Page|D #: 179

to the New l\/Iexico Secretary of State and comments to the Idaho legislature See Tyler l\/Iartinez,
Constitutional and Practz`cal Issues with New Mexz'co Secretary ofState Revz`sea' Proposed Rule
].]0.]3 NMAC (Aug. 29, 2017), http://ifs.org/wp-content/uploads/20l7/08/2017-08-29_CCP-
Comments~NM_Revised-SoS-Proposed-Rule~l .10.13 ~NMAC.pdf; Tyler Martinez,
Constitutional and Pmctz`cal ISsues with ]daho H 5 73 (20] 7 Campaign Fz`nance Reform
Legislative Work Group Recommendations) (Feb. 22, 2018), http://www.ifs.org/wp-
content/uploads/201 8/02/201 8-02-22_IFS~Cover-Letter~Comments_lD_H.-573_CFR-Work-
Group~Legislative-Recommendations.pdf.

19. For South Dakota, IFS wishes and plans to publish analyses of Constitutional Amendment
W and lnitiative 24. But such publication may trigger registration, reporting, and disclosure
requirements of S.D. Codified Laws § 12-27-16, as such lengthy, academic work may be
considered as an “independent communication expenditure” under S.D. Codified Laws § 12-27-
1(1 1).

20. Campaign finance proposals have been before the South Dakota electorate in recent years,
this year (in the form of Amendment W and Initiative 24), and likely for years to come. See, e.g.,
S.D. Sec. of State, 2016 Ballot Qz¢estions 9, https://sclsos.gov/elections-
voting/assets/20l6%20BQ%20PamphletCover.pdf (discussing Initiated Measure 22, “a measure
to revise State campaign finance and lobbying laws”). Campaign finance policy is a perennial issue
in South Dakota.

21. lFS published its analysis regarding proposed Constitutional Amendment W and lnitiative
24 on October 17, 2018, only because this Court entered a preliminary injunction, Doc. 21, which
specified that IFS would not face criminal sanction for publishing without the requirements

identified in paragraph 19. ]a'.

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 6 of 22 Page|D #: 180

22. lFS’s analysis referenced in paragraph 21 can be found at: https://www.ifs.org/wp-
content/uploads/2018/10/IFS-South~Dakota~Comments-Final-17~Oct-2018.pdf
23. On October 18, 2018 IFS informed media outlets, both within and without South Dakota,
of the publication referenced in paragraph 2lof its analysis by means of an electronically
distributed press release.
24. IFS had over 8100 in expenditures to publish its analysis referenced in paragraph 21. These
expenses included both internal overhead and an hourly payment to one of the analysis co-authors,
specifically for his work on the analysis of the publication identified in paragraph 21.
25. IFS will run substantially and materially similar analyses of future South Dakota campaign
finance ballot measures in the coming years
26. Based on the amount that was spent on the October 17, 2018 publication, IFS reasonably
anticipates that future analyses of South Dakota law will also exceed $100 in expenditures
27. Nevertheless, given the ambiguities of South Dakota Law, IFS may not publish without
immanent fear of prosecution
28. IFS’s president is l\/Ir. David Keating, who oversees over a dozen employees of the
nonprofit governed by less than twenty directors

The Statutory Provisions At Issue
29. South Dakota defines an “independent communications expenditure” (ICE) as any
“expenditure, including the payment of money or exchange of other valuable consideration or
promise, made by a person [or] entity” for any “communication[] concerning . . . ballot questions.”
S.D. Codified Laws § 12-27~1(11) (emphasis added).
30. lt broadly defines “Contribution” as a payment “made for the purpose of influencing” an

election or “the adoption or defeat of any ballot question.” S.D. Codified Laws § 12~27-1(6).

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 7 of 22 Page|D #: 181

31. “Person” is very narrowly defined as “a natural person.” S.D. Codified Laws § 12-27-
1(16).
32. South Dakota broadly defines an “entity” as “any organized or unorganized association,

business corporation, limited liability company, nonprofit corporation . . . [or] any other entity of
any kind, except a natural person that is, has been, or could be recognized by law; or any group of
persons acting in concert that is not defined as a political committee in this chapter.” S.D. Codified
Laws § 12-27-1(15).

33. “[D]onated goods and services” (not otherwise defined) also count towards the 3100
reporting threshold S.D. Codified Laws § 12-27-16(2) (reporting requirements).

34. Any entity that spends more than $100 on an ICE is required to include a disclaimer
identifying the entity’s top five contributors during the past year. S.D. Codified Laws § 12-27-
16(1)(0).

35. The mandated disclaimer is: “This communication is independently funded and not made
in consultation with any candidate, public office holder, or political committee.” S.D. Codified
Laws § 12-27-16(1)(c).

36. By law, the disclaimer also requires a list of “‘Top Five Contributors,’ including a listing
of the names of the five persons making the largest contributions in aggregate to the entity during
the twelve months preceding that communication.” Id.

37. The disclaimer additionally must state the name of the organization, web address, and
mailing address S.D. Codified Laws § 12-27-16(1)(a) and (1)(b).

38. Failure to carry such a disclaimer is a “Class 2 misdemeanor” in the first instance and a
“subsequent offense within a calendar year is a Class 1 misdemeanor.” S.D. Codified Laws § 12~

27-16(1)(@).

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 8 of 22 Page|D #: 182

39. Class 2 misdemeanors carry the possibility of “thirty days imprisonment in a county jail or
five hundred dollars fine, or both.” S.D. Codified Laws § 22~6-2(2). Class l misdemeanors carry
a year imprisonment in county jail and $2000 fines S.D. Codified Laws § 22-6-2(1).

40. Moreover, the reporting disclosure is burdensome because it negates constitutionally
protected anonymity. And even for an organization like IFS, which is an “entity whose majority
ownership is owned by, controlled by, held for the benefit of, or comprised of twenty or fewer
persons,” the reporting statement must have the name and mailing address of “each person, partner,
owner, trustee, beneficiary, participant, shareholder, or member Who owns, controls, or comprises
ten percent or more of the entity.” S.D. Codified Laws § 12-27-16(4).

41. Officers of lFS would also be disclosed, as South Dakota requires “the name and title of
the person [z'.e. natural person] filing the report, the name of its chief executive, if any, and the
name of the person [z'.e. natural person] who authorized the expenditures on behalf of the entity.”
S.D. Codified Laws § 12-27-16(3)(b).

42. There are limited exemptions to the lCE definition For example, the “administration and
solicitation of any contribution for a political action committee established by an entity” and “use
of an entity’s real or personal property located on its business premises for such purposes” are not
classified as ICEs. S.D. Codified Laws § 12-27-1(6).

43. And the ICE “term does not include any communication by a person made in the regular
course and scope of the person’s business or ministry or any communication made by a
membership organization solely to any member of the organization and the member’s family.” Id.
44. “Ministry” is undefined, however', raising a vagueness problem.

45. “l\/lembership organization” is similarly vague.

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 9 of 22 Page|D #: 183

46. South Dakota has a narrow media exemption: “Any news article, editorial endorsement,
opinion or commentary writing, or letter to the editor printed in a newspaper, magazine, flyer,
pamphlet, or other periodical not owned or controlled by a candidate or political committee” is
exempted from ICE regulation S.D. Codified Laws § 12-27-16(6)(a). The media exemption
similarly relieves “editorial endorsement[s] or opinion[s] aired by a broadcast facility[.]” S.D.
Codified Laws § l2-27-l6(6)(b).
47. South Dakota law also exempts from ICE regulation “[a]ny communication by a person
made in the regular course and scope of the person’s business or ministry or any communication
made by a membership entity solely to members of the entity and the members’ families.” S.D.
Codified Laws § 12-27-16(6)(0).
48. South Dakota laws have an exemption for communications referring to candidates when
describing a bill. S.D. Codified Laws § l2-27-l6(6)(d) (exempting “[a]ny communication that
refers to any candidate only as part of the popular name of a bill or statute”).
49. And the state has an exemption for polling, so long as the questions “do[] not expressly
advocate for or against a candidate, public office holder, ballot question, or political party.’,’ S.D.
Codified Laws § l2-27-l6(6)(e).
50. None of these exemptions apply to an academic or legal analysis of a proposed ballot
question, which is lFS’s intended activity at issue in this case.

No Administrative Guidance Available to IFS
51. South Dakota Code §l-l 1~1 covers the duties of the Attorney General. Subsection (6) is
the only grant of power for advisory opinions, and such opinions are limited to state officers and

officials The law empowers the Attorney General to:

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 10 of 22 Page|D #: 184

[G]ive his opinion in writing, without fee, upon all questions of law submitted to
him by the Legislature or either branch thereof, or by the Governor, auditor, or
treasurer.

S.D. Codified Laws § 1-11-1(6).
52. Even the South Dakota Secretary of State is ineligible to ask for an advisory opinion from
the Attorney General. Id. But the Attorney General states that he “may issue” opinions to “state
departments divisions, boards, bureaus or commissions state’s attorneys other public officials,
and counsel for public bodies.” S.D. Attorney General, “Official Opinions: What are the Official
Opinions of the Attorney General[?]” https://atg.sd.gov/OurOffice/OfficialOpinions/default.aspx.
The plain language of this provision indicates that such guidance is perhaps available only to state
functionaries and not private parties like lFS.
53. Attorney General opinions will
only be issued on questions of law relating to the official duties of the requesting
officer. Opinions will be confined to actual questions, and not theoretical or

hypothetical questions Opinions will not be issued on any matter pending before
any court, state administrative agency, or local government agency or body.

Id.
54. Additionally, the Attorney General expressly declines to issue “opinions . . . on the
constitutionality of statutes.” Ia’. And the “Attorney General reserves the right to deny any opinion
request.” Id.
55. While guidance is likewise unavailable from South Dakota’s Secretary of State, even were
such guidance available it would fail to provide safe harbor to IFS because of the clear provisions
of South Dakota Laws South Dakota’s Secretary of State expressly declines to offer any guidance
on implementation of the law:

We do not give legal advice and will only offer to you what the statute says What

we say isn’t the final say as the penalty for non~compliance is criminal which would
fall to a State’s Attorney or the Attorney General to enforce.

10

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 11 of 22 Page|D #: 185

S.D. Sec. of State, “Communications Expenditures,” https://sdsos.gov/elections-voting/campaign-
finance/Independent_expenditures.aspx.

56. Because neither the Attorney General nor the Secretary of State can or will give advice to
private organizations on the metes and bounds of South Dakota campaign finance law, IFS must
obtain clarity from this Court or forego exercising its First Amendment rights or risk criminal

penalty.

CAUSES OF ACTION

Count One:
Violation of U.S. Constitution Amendment I and XIV
Declaratory judgment regarding S.D. Codified Laws §§ 12-27-1(11) and 12-27-16.

57. Plaintiff realleges and incorporates by reference paragraphs 1 through 56.

58. ln publishing its analysis of Constitutional Amendment W and initiative 24, IFS would
exercise its freedoms protected by the Speech, Press, and Association Clauses of the First
Amendment to the United States Constitution. See Cz`tz'zens United v. Gessler, 773 F.3d 200, 212,
215-16 (10th Cir. 2014) (citing Citz`zens United v. Fea'. Elecl.‘z`on Comrn ’n, 558 U.S. 310, 352, 366-
67 (2010)).

59. South Dakota Laws unconstitutionally infringe on lFS’s press rights as they abrogate,
inhibit, and chill, without sufficient narrowly tailoring and without a compelling governmental
purpose, IFS’s ability to publicize its political views regarding South Dakota proposed ballot
measures

60. With respect to the First Amendment’s speech protections in general, and Press Clause in
particular, the Supreme Court has made it pellucidly plain that as an original matter “[t]he evils to
be prevented were not the censorship of the press merely, but any action of the government by
means of which it might prevent such free and general discussion of public matters as seems

absolutely essential to prepare the people for an intelligent exercise of their rights as citizens ”

ll

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 12 of 22 Page|D #: 186

Watchtower Bil)le and Tract Soc ’y ofN.Y., Inc. v, Vz'll. ofStran‘on, 536 U.S. 150, 167-68 (2002)
(citations and internal quotation marks omitted). “The press in its historic connotation
comprehends every sort of publication which affords a vehicle of information and opinion.” Lovell
v. Grz']j‘in, 303 U.S. 444, 452 (1938).

61. lndeed, the Court notes that “there is practically universal agreement that a maj or purpose
of [the First] Amendment was to protect the free discussion of governmental affairs.” Buckley v.
Valeo, 424 U.S. 1, 14 (1976) (quoting Mz'lls v. Alabama, 384 U.S. 214, 218 (1966)).

62. That is because “[t]he freedom of speech . . . guaranteed by the Constitution embraces at
the least the liberty to discuss publicly and truthfully all matters of public concern without previous
restraint or fear of subsequent punishment.” Fed. Elecn`on Corn)n ’n v. Wis, Rz`ght to Lz`fe, [nc., 551
U.S. 449, 469 (2007) (“WRTL II”) (Roberts, C.J., controlling op.) (quoting First Nat’l Bank v.
Bellom', 435 U.S. 765, 776 (1978)) (ellipsis in WRTL I], brackets added).

63. These principles reflect the “‘national commitment to the principle that debate on public
issues should be uninhibited, robust, and wide-open.”’ Buckley, 424 U.S. at 14 (quoting N. Y. Tz`mes
C0. v. Szdlz`van, 376 U.S. 254, 270 (1964)).

64. The Supreme Court has also emphasized that “[e]ffective advocacy of both public and
private points of view, particularly controversial ones, is undeniably enhanced by group
association,” and that there is a “vital relationship between freedom to associate and privacy in
one’s associations.” NAACP v. Ala., 357 U.S. 449, 460-61,462 (1958).

65. This language recognizes two rights: (1) the right to engage in publicized debate
concerning public policies and issues, and, to effectuate that right, (2) the right to associational
privacy. Freedom of association must be protected “not only against heavy-handed frontal attack,

but also from being stifled by more subtle governmental interference,” such as registration and

12

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 13 of 22 Page|D #: 187

disclosure requirements and the attendant sanctions for failing to disclose Bares v. Cz`ly osz`ttle
Rock, 361 U.S. 516, 523 (1960); see also NAACP v. Butz‘on, 371 U.S. 415, 433 (1963) (noting that
the freedoms of speech and association are “delicate and vulnerable” to “[t]he threat of sanctions
[which] may deter their exercise almost as potently as the actual application of sanctions”).

66. In NAA CP v. Alaba)na, the Supreme Court protected the right to privacy of association_
there from disclosure of an organization’s contributors_by subjecting “state action which may
have the effect of curtailing the freedom to associate . . . to the closest scrutiny.” 357 U.S. at 460~
61; see also z`d. at 462 (noting that “[i]t is hardly a novel perception that compelled disclosure of
affiliation with groups engaged in advocacy may constitute a[n] effective . . . restraint on freedom
of association”).

67. In\`Buckley, the Supreme Court directly addressed both the associational rights discussed in
NAACP v. Alal)ama and the “[d]iscussion of public issues,” 424 U.S. at 14_now referred to as
“issue advocacy” or “issue speech,” McConnell v FEC, 540 U.S. 93, 190 (2003).

68. The Buckley Court confronted a statute that “require[d] direct disclosure of what an
individual or group contributes or spends.” Id. at 75.

69. The Buckley Court stated, “[i]n considering this provision we must apply the same strict
standard of scrutiny, for the right of associational privacy developed in NAA CP v. Alabama derives
from the rights of the organization’s members to advocate their personal points of view in the most
effective way.” Id.; See also id. at 66 (noting “[t]he strict test established by NAACP v, Alabama
is necessary because compelled disclosure has the potential for substantially infringing the exercise
of First Amendment rights”).

70. Thus, the Court required that “that the subordinating interests of the State . . . survive

exacting scrutiny.” Id. at 64 (footnote omitted, collecting cases).

13

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 14 of 22 Page|D #: 188

71. Under exacting scrutiny, the Supreme Court “insisted that there be a ‘relevant correlation’
or ‘substantial relation’ between the governmental interest and the information to be disclosed.”
Id. (quoting NAACP, 357 U.S. at 463; Bates, 361 U.S. at 525). The Supreme Court has consistently
applied this standard. See, e.g., Doe v. Reed, 561 U.S. 186, 196 (2010); Cz'tz`zens United, 558 U.S.
at 366; Davis v. Fed. Electz`on Coznm ’n, 554 U.S. 724, 744 (2008).

72. As explained in both Buckley and Cz`tizens United, the only interest that the government
can assert to justify its disclosure requirements is the informational interest. Backley, 424 U.S. at
81; Cz'z,‘z`zens United, 558 U.S. at 367.

73. To prevent government overreach into issue discussion and other protected speech, the
Supreme Court has circumscribed the scope of the informational interest The informational
interest is not even an interest in any information about politics or candidates The government
tried to obtain such broadly defined information in Buckley, attempting “to achieve ‘total
disclosure’ by reaching ‘every kind of political activity’ in order to ensure that the voters are fully
informed and to achieve through publicity the maximum deterrence to corruption and undue
influence possible.” Id. at 76 (citations omitted).

74. The Buckley Court recognized, however, that these broad aims coupled with vague
provisions engendered the “potential for encompassing both issue discussion and advocacy of a
political result,” thus “reach[ing] groups engaged purely in issue discussion.” ]d. at 79.

75. From the overly broad and vague statute before it, the Court constructed a “disclosure
requirement [that was] narrowly limited to those situations where the information sought has a
substantial connection with the governmental interests sought to be advanced.” Id. at 81.
Consequently, the Supreme Court held that disclosure is constitutionally limited to “expenditures

for communications that expressly advocate the election or defeat of a clearly identified

14

Case 3:18-cV-03017-RAL Document 27 Filed 12/O7/18 Page 15 of 22 Page|D #: 189

candidate,” because the government’s informational interest extended only to “spending that is
unambiguously campaign related[.]” [d. at 80-81.

76. This interest and its limited reach has not changed since Buckley, as demonstrated by the
Supreme Court’s decisions in McConnell and Citizens United. In McConnell, the record was
replete with examples of “candidate advertisements masquerading as issue ads.” 540 U.S. at 132
(citation and quotation marks omitted). Based on that obvious record, the Court upheld BCRA
against a facial challenge, concluding that the law targeted the informational interest because it
“require[d ] organizations to reveal their identities so that the public is able to identify the source
of the funding behind broadcast advertisements influencing certain elections [of identified
candidates].” Id. at 196 (quoting McConnell v. FEC, 251 F. Supp. 2d 176, 237 (D.D.C. 2003)
(Kollar-Kotelly, J.)).

77. Similarly, the Citizens United Court explained that “disclosure could be justified based on
a governmental interest in ‘provid[ing] the electorate with information’ about the sources of
election-related spending.” Citizens United, 558 U.S. at 367 (quoting Buckley, 424 U.S. at 66)).
Then, analyzing BCRA’s disclaimer requirements as-applied to Citizens United’s “pej orative” ads,
the Court held that the requirements “‘provid[ed] the electorate with inforrnation,’ McConnell,
[540 U.S.] at 196 . . . , and ‘insure[d] that the voters [were] fully informed’ about the person or
group who is speaking [about identified candidates].” Citizens United, 558 U.S. at 368 (also citing
Buckley, 424 U.S. at 76).

78. Following this rule, in Mz'nnesota Citizens Concernedfor Lz`fe, Inc, v. Swanson, the Eighth
Circuit en banc struck down a law requiring independent expenditure funds to have “virtually
identical regulatory burdens” to those imposed on political committees 692 F.3d 864, 872 (8th

Cir~. 2012).

15

Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 16 of 22 Page|D #: 190

79. In that case, “l\/linnesota ha[d], in effect, substantially extended the reach of [political
committee]-like regulation to all associations that ever make independent expenditures.” Id.
(emphasis in original).

80. Minnesota’s regulations included having to file periodic reports, even if the fund no longer
engaged in political activity. [d. at 873 (“Perhaps most onerous is the ongoing reporting
requirement Once initiated, the requirement is potentially perpetual regardless of whether the
association ever again makes an independent expenditure.”).

81. Ultimately, the Swanson court required “the major purpose” test to ensure that only
political organizations face that burden - and not organizations that lack such a maj or purpose. Id.
at 877.

82. Nor is the en banc Eighth Circuit an outlier. The decisions of other federal courts
implementing this standard underscore that the informational interest extends only to “spending
that is unambiguously campaign related.” Buckley, 424 U.S. at 80-81. For example, in Wisconsz'n
Rz`ght to Lz`fe, Inc. v. Barland, the Seventh Circuit stated that “[t]o protect against an
unconstitutional chill on issue advocacy by independent speakers, Buckley held that campaign-
finance regulation must be precise, clear, and may only extend to speech that is ‘unambiguously
related to the campaign of a particular federal eandz`date.”’ 751 F.3d 804, 811 (7th Cir. 2014)
(quoting Buckley, 424 U.S. at 80) (emphasis added).

83. The Fourth Circuit also used Buckley’s unambiguously campaign related standard in
finding North Carolina’s “political committee” definition overbroad and vague. N. C. Right to Lz'fe,
Inc. v. Leake, 525 F.3d 274, 290 (4th Cir. 2008).

84. And, in the words of the Tenth Circuit, “[i]n Buckley, the Court held that the reporting and

disclosure requirements . . . survived ‘exacting scrutiny’ so long as they were construed to reach

16

Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 17 of 22 Page|D #: 191

only that speech which is ‘unambiguously campaigned related.”’ N.M Youth Organl`zed v.
Herrera, 611 F.3d 669, 676 (10th Cir. 2010) (citing 424 U.S. at 79-81).
85. The Fifth Circuit also agrees that disclosure must be tied to unambiguously campaign
related activity. In examining the federal disclosure regime, the Eastern District of Louisiana
upheld federal campaign fund coordination regulation by noting that “it is the act of coordination
that . . . arguably make a communication ‘unambiguously campaign related.”’ Cao v. Fea'. Electz`on
Comm’n, 688 F. Supp. 2d 498, 541 (E.D. La. 2010) certified questions answered by som. norn.
Republz`can Nat’l Co)nm. v. Fed. Electz'on Cornm ’n (ln re Anh Cao), 619 F.3d 410, 418 (5th Cir.
2010) (“Buckley does not permit non-campaign-related speech to be regulated.”).
86. Just two years before Cao, the District of Utah noted Buckley’s standard in examining a
state disclosure regime: “Supreme Court precedent makes clear that campaign finance laws may
constitutionally regulate only those activities that are unambiguously campaign related.” Nat’l
Rz`ght to Work Legal Def. and Ed. Found. v. Herl)ert, 581 F. Supp. 2d 1132, 1144 (D. Utah 2008)
(citing Buckley, 424 U.S. at 80).
87. South Dakota Laws cannot survive the requisite exacting scrutiny. They cannot be applied
to IFS’s attempts to inform the public and further policy debate through its publications because
the laws are not sufficiently tailored and do not serve a compelling governmental interest.
Count Two:
Violation of U.S. Constitution Amendments I and XIV

Declaratory judgment regarding the facial invalidity of S.D. Codified Laws §§ 12-27-1(11)
and 12-27-16 as Unconstitutionally Vague.

88. Plaintiff realleges and incorporates by reference paragraphs 1 through 87.
89. The First and Fourteenth Amendments protect citizens from regulatory exposure and

criminal liability from statutes that are vague. U.S. Const. Amends I, XIV.

17

Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 18 of 22 Page|D #: 192

90. South Dakota campaign finance law impermissibly blurs the line between candidate
advocacy, which may be regulated, and issue advocacy, which generally cannot See Buckley, 424
U.S. at 42.

91. Government action unconstitutionally chills speech when it “blanket[s] with uncertainty
whatever may be said[, compelling a] speaker to hedge and trim.” Id. at 43 (quoting Thornas v.
Collz`ns, 323 U.S. 516, 535 (1945)).

92. The Supreme Court has repeatedly held that “First Amendment freedoms need breathing
space to survive.” NAACP v. Button, 371 U.S. at 433; WRTL II., 551 U.S. at 468-469 (Roberts,
C.J., controlling op.) (quoting same); In re Prz`mus, 436 U.S. 412, 432 (1978) (quoting same);
Goodz'ng v, Wilson, 405 U.S. 518, 522 (1972) (quoting same); Keyishz`an v. Bd. of Regents of the
Unz`v. ofthe State ofN. Y., 385 U.S. 589, 604 (1967) (quoting same).

93. In Rankin v. McPherson, the Supreme Court held that discussion of public policy must also
be protected with this same “breathing space.” 483 U.S. 378, 387 (1987) (“Just as erroneous
statements must be protected to give freedom of expression the breathing space it needs to survive,
so statements criticizing public policy and the implementation of it must be similarly protected”)
(quoting Bondv. Floyd, 385 U.S. 116, 136 (1966))).

94. lndeed, when it comes to discussion of policy, “debate on public issues should be
uninhibited, robust, and wide~open.” Sullivan, 376 U.S. at 270. To give “First Amendment
freedoms [the] breathing space [they need] to survive, government may regulate only with
narrow specificity.” Keyislzz`an, 385 U.S. at 604 (citations omitted, emphasis added).

95. Vagueness is especially dangerous in the First Amendment context. Buckley, 424 U.S. at
77 (“[A]n even ‘ greater degree of specificity’ is required” when “First Amendment rights are

involved[.]”) (quoting Smith v. Goguen, 415 U.S. 566, 573 (1974)).

18

Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 19 of 22 Page|D #: 193

96. Here, S.D. Codified Laws § 12-27-1(11) defines an “independent communications
expenditure” as:
an expenditure, including the payment of money or exchange of other valuable
consideration or promise, made by a person, entity, or political committee for a
communication concerning a candidate or a ballot question which is not made to,

controlled by, coordinated with, requested by, or made upon consultation with that
candidate, political committee, or agent of a candidate or political committee

97. Defining a category of regulable speech as “concerning a candidate or a ballot question” is
unclear, when taken to the ballot initiative context. ls discussing Amendment W specifically
“concerning . . . a ballot question”? What about talking about campaign finance regulation
generally? ls discussing the constitutional concerns of banning American citizens from speaking_-
simply because they are from out-of-state~a discussion of a ballot question‘? Answering these
question is difficult, if not impossible, for IFS, especially when so many key terms are undefined.
See 1111 22~42.

98. As such, South Dakota Laws pose a trap for the unwary. Grayned v. Cz`ty of Rockford, 408
U.S. 104, 108 (1972) (“Vague laws may trap the innocent by not providing fair warning.”)

99. And, as discussed above, organizations like IFS cannot even get regulatory guidance either
from the Secretary of State or from the Attorney General. See jljj 43~48. Consequently, there is no
safe harbor for IFS before it wishes to speak. IFS’s voice is silenced until it knows if it is subject
to compelled donor disclosure and other burdens

100. Because the definition is so vague and broad, S.D. Codified Laws § 12-27-1(11) functions
as “a content~based regulation of speech” which is “of special concern” because “[t]he vagueness
of . . . a regulation raises special First Amendment concerns because of its obvious chilling effect
on free speech.” Reno v. Arn. Civz'l Lz`l)ertz`es Union, 521 U.S. 844, 871-872 (1997); cf. Fed.

Co)nlnc ’ns Coznm ’n v. Fox TVStatz'ons, Inc., 567 U.S. 239, 254~255 (2012) (applying Reno).

19

Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 20 of 22 Page|D #: 194

101. The remedy for vagueness is facial relief, starting with analyzing the statute’s effect on
complainant’s proposed conduct. See Vill. ofHo]j‘man Estates v. T he Flz'psz`de, Hojj”man Estates,
Inc., 455 U.S. 489, 494-95 (1982).
102. “The degree of vagueness that the Constitution tolerates ~~ as well as the relative
importance of fair notice and fair enforcement -- depends in part on the nature of the enactment.”
Id. at 498. Here, the law concerns the discussion of public policy and is therefore at the height of
the First Amendment’s protections Republz`can Party v. White, 416 F.3d 73 8, 748 (8th Cir. 2005)
(“Protection of political speech is the very stuff of the First Amendment.”).
103. Because it makes speakers like IFS hedge and trim their speech, S.D. Codified Laws § 12-
27-1(11) should be declared facially void for vagueness
PRAYERS FOR RELIEF

Plaintiff IFS requests that judgment be entered in its favor and against South Dakota l\/larty
J ackley and South Dakota Secretary of State Shantel Krebs, Defendants, as follows:
A. A declaration that S.D. Codified Laws §§ 12-27-1(11) and 12-27-16 are not properly
tailored to meet the requisite exacting scrutiny, as applied to the lFS’s planned analyses of South
Dakota’s Constitutional Amendment W and lnitiative 24.
B. A declaration that the IFS’s proposed activity_and materially and substantially similar
activity in the future_is not regulable under S.D. Codified Laws §§ 12-27-1(11) and 12~27-16, in
order to ensure that the constitutional infirmity of South Dakota Laws is not capable of repetition
and evading judicial review.
C. A declaration that S.D. Codified Laws § 12-27-1(11) is facially vague and therefore void

under the First and Fourteenth Amendments of the United States Constitution.

20

Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 21 of 22 Page|D #: 195

D. Such injunctive relief as this Court may direct to give effect to its declarations and
judgments

E. Costs and attorneys’ fees pursuant to 28 U.S.C. §§ 1983 and 1988, and any other applicable
statute or authority.

F. Any other relief this Court may grant in its discretion

Dated this 7th day of December, 2018.

Respectfully submitted,
‘

   
 

 

 

Jon Hansen
Lisa M. 'Pro’stollo . _
Redstone Law Firm LLP

101 N. Phillips Ave., Suite 402
P.O. Box 1535

Sioux Falls, SD 57101-1535
Telephone: (605) 331-2975
Facsimile: (605) 331-6473
jon@restonelawfirm.com
lisa@redstonlawfirm.com'

Allen Dickerson _ "

Parker Douglas

INsrrrUrE FoR FREE SPEECH
124 S. West Street, Suite 201
Alexandria, Virginia 22314
Telephone: 703.894.6800
Facsimile: 703_.894.6811 .
adickerson@ifs.org __ " ~.
*Adrnz`tted Pro Hac' Vice

Counselfor Plainti`y‘jflnstitutefor Free Speech,

21

Case 3:18-cV-03017-RAL Document 27 Filed 12/07/18 Page 22 of 22 Page|D #: 196

VERIFICATION
STATE OF VIRGINIA )
) ss.
CITY OF ALEXANDRIA )

I, David Keating, President of the Institute for Free Speech, being first duly sworn, state
under oath that I have read the foregoing VERIFIED COMPLAINT, and that the statements

contained therein are true and correct to the best of my knowledge, information and belief.

 

 

Subscribed and sworn before me this ` 2+1` day of December, 2018.

® commanded wwgrnu’
Comnhston No. 757!151
My Commission _Expires 8/31"2021

   

 

(
Public

My Commission Expires: g izz\ ill

 

 

22

